PROVOSTY, J.
Defendant was convicted, under Act No. 46, p. 61, of 1906, of soliciting *363and receiving orders for the purchase of intoxicating liquors within the limits of the parish of Washington, a parish in which the sale of intoxicating liquors is prohibited, and was sentenced to pay a fine of $50, and he has appealed, and the state has moved to dismiss the appeal on the ground that this court is without jurisdiction of the case.
Criminal cases are appealable to this court only where the penalty of imprisonment in the penitentiary may be imposed, or a fine exceeding $300 has been actually imposed, or when a statute has been declared to be unconstitutional. This case presents none of these features.
Appeal dismissed.